Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
35 USC 112(b) rejections
Claims 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 15-16 recite that “the differential piston is a step piston with two sections” in combination with a tube in independent claim 14.  This combination is not shown in figures 10-12; those are the only figures with the tube R.  Please explain.
	Claim 17 recites that “the tube extends into the inside of the differential piston when the piston at the upper dead center position.  The dimensions of the tube R in figures 10-12 appears to be short and unable to meet that claimed limitation.  Please explain.

35 USC 102 rejections
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 7, 11-22, are rejected under 102(a1) as being anticipated by US 5345765 (Kinnersly).
	Regarding independent claims 1, 14, Kinnersly discloses a hot air engine, comprising: a transmission with a connecting rod (18, 21, 25, 26, 24); and a double-acting step piston (both pistons 12, 32 are step pistons), which has a first section with a larger diameter and a second section with a smaller diameter, and which is arranged in a cylinder, wherein the double-acting step piston (12, 32) is at least partially hollow  and the connecting rod (18) extends through the second section and is articulately connected in the first section of the double-acting step piston 12, 32, Kinnersly clearly teaches the large diameter has a sealing ring at outer piston surface, the small diameter has seal ring in inner piston surface. (please note labeled figure 1 of Kinnersly below).

    PNG
    media_image1.png
    883
    712
    media_image1.png
    Greyscale

	Regarding independent claim 14 only, note tube 15 extends into the cylinder, the differential piston 12, 32 is arranged between the tube 15 and the cylinder to form a ring-shaped cylinder chamber in the cylinder, and that the ring-shaped cylinder extends around the connecting rod.

	Regarding claims 2-3, 15-16, the cylinders of pistons 12, 32 have step cylinders providing guides for the step pistons.
	Regarding claim 4, note the spherical joint 16.
	Regarding claims 7, figure 1 discloses a Gamma Stirling engine.
	Regarding claim 17, the tube 15 acts as a guide so it must be long enough to extend into the piston when the piston is at the upper dead center position.
	Regarding claim 18, the piston, the cylinder and the tube 15 are coaxial to each other.
	Regarding claim 19, tube 15 is immovable.
	Regarding claim 20, note the seal ring in the picture above.
	Regarding claims 11-13, 21-22, note there are two cylinders 2, 3.  The first cylinder is one of the cylinders 2, 3, and the further cylinder is the other one.
	Regarding claim 12, both pistons 12, 32 are step piston and ring piston.
	Regarding claims 13, 22, note pipe (conduit) 34 that connects cylinders 2, 3.

35 USC 103 rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-12 are rejected under 35 U.S.C. § 103(a) as being unpatentable over U.S. 2567637 (Brey) in view of U.S. 6112606 (Shin).  
Regarding independent claim 1, Brey discloses a hot air engine, comprising: a transmission with a connecting rod (35-38, 40); and a double-acting step piston (22 and 34), which has a first section 22 with a larger diameter and a second section 34 with a smaller diameter, and which is arranged in a cylinder 20, wherein the double-acting step piston (22, 34) is at least partially hollow (34 is hollow) and the connecting rod (35, 40) extends through the second section (34) and is articulately connected in the first section 22 of the double-acting step piston.
	Regarding claims 7-8, figure 2 discloses a beta Stirling engine.
	Regarding claims 11-12, note a further piston 21 which is a working piston wherein step piston 22, 34 being displacer piston.
	Note the following picture:

    PNG
    media_image2.png
    909
    640
    media_image2.png
    Greyscale


Regarding independent claim 1 and dependent claims 2-3, 5-6, 9-10, Brey does not disclose: 1) both piston sections have sealing ring, 2) a buffer chamber, and 3) two connecting rods.   Shin is relied upon to disclose 1) step piston with both sections 1, 6 have sealing ring, 2) a buffer chamber in figure 1 above piston 6, and 3) two connecting rods 2c. It would have been obvious at the time the invention was made to a person having ordinary skill in the art to provide seal rings for the piston in Brey as taught by Shin for the purpose of sealing the fluid to another chamber, to provide a buffer chamber in Brey as taught by Shin for the purpose of providing a cushion for sudden movement, and to provide two connecting rods in Brey as taught by Shin for the purpose of providing more driving force at the transmission shafts.

Claim 13 is rejected under 35 U.S.C. § 103(a) as being unpatentable over U.S. 2567637 (Brey) in view of Shin and further in view of U.S. 4044558 (Benson).  Brey as modified discloses all the claimed subject matter as set forth above in the rejection of claim 1, but does not disclose a pipe connecting between the cylinder chamber and the further cylinder. Benson discloses a connecting pipe 22 for connecting two cylinders chambers.  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to provide a connecting pipe in Brey as taught by Benson for the purpose of delivering fluid from one cylinder to another more effectively.

Claims 14-21 are rejected under 35 U.S.C. § 103(a) as being unpatentable over U.S. 2567637 (Brey) in view of U.S. 4107925 (Watson).  
Regarding independent claim 14, Brey discloses a hot air engine, comprising: a transmission with a connecting rod (35-38, 40); and a double-acting step piston (22 and 34), which has a first section 22 with a larger diameter and a second section 34 with a smaller diameter, and which is arranged in a cylinder 20, wherein the double-acting step piston (22, 34) is at least partially hollow (34 is hollow) and the connecting rod (35, 40) extends through the second section (34) and is articulately connected in the first section 22 of the double-acting step piston.  Also note figure 1, a cylinder 1 containing two differential pistons 3, 4, both are hollow and connected with connecting rods 14, 17, of transmission (10-13). Regarding claim 21, note a further piston 21 which is a working piston wherein step piston 22, 34 being displacer piston.  Regarding claim 15, both figures 1-2 show a smaller diameter section that forms a ring-shape cylinder chamber with the cylinder (1) inner wall.
Regarding independent claim 14 and dependent claims 17-21,  Brey does not disclose a tube extending into the cylinder.  Watson discloses a tube 29 extending to the cylinder.  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to provide a tube in Brey as taught by Watson for the purpose of establishing the communication between the cylinder chamber and the transmission chamber by the connecting rod through the tube.

Claims 13, 22 are rejected under 35 U.S.C. § 103(a) as being unpatentable over U.S. 2567637 (Brey) in view of U.S. 4044558 (Benson).  Brey discloses all the claimed subject matter as set forth above in the rejection of claim 1, but just in case there is any dispute about a pipe connecting between the cylinder chamber and the further cylinder. Benson discloses a connecting pipe 22 for connecting two-cylinder chambers.  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to provide a connecting pipe in Brey as taught by Benson for the purpose of delivering fluid from one cylinder to another more effectively.

Obviousness Double Patenting rejections
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,215,139 in view of US 5,345,765 (Kinnersly). 
Claims 1-16 of US 11,215,139 recite all the claimed subject matter of this application except for: 1) sealing rings in claims 1-13, and 2) a tube in claims 14-22.  Kinnersly discloses that a Stirling engine can have step pistons with sealing rings in two sections, and 2) a tube 15.  It would have been obvious to provide sealing rings in the claims of US 11,215,139 as taught by Kinnersly for the purpose of preventing leakage, and to provide a tube in the claims of US 11,215,139 as taught by Kinnersly for the purpose of guiding the piston more effectively.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Conclusions
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Examiner Nguyen whose telephone number is (571) 272-4861.  The examiner can normally be reached on Monday--Thursday from 9:00 AM to 7:00 PM.

     	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi, can be reached on (571) 270-7878.  
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/HOANG M NGUYEN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

                                                                                    HOANG NGUYEN
                                                                                    PRIMARY EXAMINER
                                                                                    ART UNIT 3746
Hoang Minh Nguyen
7/26/2022